IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GLOBAL TEL*LINK CORPORATION,            : No. 160 MAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
DEPARTMENT OF CORRECTIONS,              :
                                        :
                  Respondent            :


                                     ORDER


PER CURIAM

     AND NOW, this 12th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.